PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-2473


STACY L. LEWIS,

                    Plaintiff-Appellant,

             v.

NANCY A. BERRYHILL, ACTING COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                    Defendant-Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, Magistrate Judge. (1:14-cv-03694-SAG)


Argued: January 24, 2017                                         Decided: June 2, 2017


Before AGEE, KEENAN, and THACKER, Circuit Judges.


Vacated and remanded with instructions by published opinion. Judge Agee wrote the
opinion, in which Judge Keenan and Judge Thacker joined.



ARGUED: Gregory Dolin, UNIVERSITY OF BALTIMORE SCHOOL OF LAW,
Baltimore, Maryland, for Appellant.         Jay C. Hinsley, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee. ON BRIEF: Meghan E. Ellis,
Third Year Law Student, UNIVERSITY OF BALTIMORE SCHOOL OF LAW,
Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Aparna V. Srinivasan,
Special Assistant United States Attorney, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.




                                    2
AGEE, Circuit Judge:

       Stacy L. Lewis appeals the district court’s decision upholding the Social Security

Administration’s denial of her application for disability insurance benefits and

supplemental security income. Because the administrative law judge (“ALJ”) did not give

appropriate weight to the opinions of Lewis’ treating physicians and failed to adequately

explain his decision to deny her benefits, we vacate the judgment of the district court and

remand for further proceedings.



                                             I.

       On October 4, 2010, Lewis filed applications for disability insurance benefits and

supplemental security income with the Acting Social Security Commissioner (the

“Commissioner”), alleging a disability beginning on March 9, 2009, due to obesity,

degenerative disc disease, degenerative joint disease/thoracic outlet syndrome, diabetes

mellitus, lupus, and depression with complaints of anxiety. Because the Commissioner

denied Lewis’ initial application and request for reconsideration, Lewis requested a hearing

before an ALJ. The hearing was granted, but the ALJ denied Lewis’ applications. Lewis

then requested review by the Appeals Council, which was denied. At that point, the ALJ’s

decision became the final decision of the Commissioner.

       Subsequently, Lewis filed a complaint in district court against the Commissioner

pursuant to 42 U.S.C. § 405(g). Considering the parties’ cross-motions for summary




                                             3
judgment, a United States magistrate judge 1 issued a letter opinion observing that “Ms.

Lewis is correct that, if the ALJ had credited her testimony, he likely would have concluded

that she is unable to work.” J.A. 15. Nevertheless, the magistrate judge ultimately denied

Lewis’ motion, granted the Commissioner’s motion, and affirmed the Commissioner’s

final decision denying benefits.

       Lewis timely appealed, and this Court has jurisdiction pursuant to 28 U.S.C. § 1291

and 42 U.S.C. § 405(g).

                                              A.

       To provide context for our consideration of this case, we begin with an overview of

the sequential evaluation that ALJs must follow when making disability determinations.

The relevant Social Security Administration regulations set forth a comprehensive five-

step process:

       [T]he ALJ asks at step one whether the claimant has been working; at step
       two, whether the claimant’s medical impairments meet the regulations’
       severity and duration requirements; at step three, whether the medical
       impairments meet or equal an impairment listed in the regulations; at step
       four, whether the claimant can perform her past work given the limitations
       caused by her medical impairments; and at step five, whether the claimant
       can perform other work.


Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015); see also 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The claimant bears the burden to make the requisite showing during the

first four steps. Monroe v. Colvin, 826 F.3d 176, 179–80. (4th Cir. 2016). If the claimant


       1
           The parties consented to trial by a magistrate judge. See generally Fed. R. Civ. P.
73.

                                               4
fails to carry that burden at any step, she is determined not to be disabled. If the claimant

does meet her burden of proof, the burden then shifts to the Commissioner at step five. Id.

at 180. The Commissioner does not contest that Lewis met her burden as to steps one and

two, so we focus on steps three through five as those are most relevant to the issues before

us.

       If the claimant fails to demonstrate she has a disability that meets or medically

equals a listed impairment at step three, the ALJ must assess the claimant’s residual

functional capacity (“RFC”) before proceeding to step four, which is “the most [the

claimant] can still do despite [her physical and mental] limitations [that affect h[er] ability

to work].” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). That determination requires the

ALJ to “first identify the individual’s functional limitations or restrictions and assess his

or her work-related abilities on a function-by-function basis, including the functions listed

in the regulations.” Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR

96-8p, 1996 WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is

complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels of work,

sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL 374184, at *1.

See generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary, light, medium, heavy,

and very heavy” exertional requirements of work).

       When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant’s]

medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R. §§

404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.” Mascio,

780 F.3d at 635. In addition, he must “consider all [the claimant’s] symptoms, including

                                              5
pain, and the extent to which [her] symptoms can reasonably be accepted as consistent with

the objective medical evidence and other evidence,” 20 C.F.R. §§ 404.1529(a), 416.929(a).

“When the medical signs or laboratory findings show that [the claimant has] a medically

determinable impairment(s) that could reasonably be expected to produce [her] symptoms,

such as pain, [the ALJ] must then evaluate the intensity and persistence of [the claimant’s]

symptoms so that [the ALJ] can determine how [her] symptoms limit [her] capacity for

work.” 20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

       After assessing the claimant’s RFC, the ALJ continues with the fourth step, where

the claimant must establish she is unable to perform past work. Mascio, 780 F.3d at 635.

If she meets her burden as to past work, the ALJ proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance

of the evidence, that the claimant can perform other work that ‘exists in significant numbers

in the national economy,’ considering the claimant’s residual functional capacity, age,

education, and work experience.”          Id. (quoting 20 C.F.R. §§ 416.920(a)(4)(v),

416.960(c)(2), 416.1429). “The Commissioner typically offers this evidence through the

testimony of a vocational expert responding to a hypothetical that incorporates the

claimant's limitations.” Id. If the Commissioner meets this burden, the claimant is deemed

not disabled and her benefits application is denied. Id.

                                             B.

       Following this regulatory assignment of the burden of proof and evidentiary

standards, we summarize the evidence before the ALJ as it relates to this appeal, including



                                             6
testimony and medical records, and then describe the ALJ’s reasoning in denying Lewis

benefits.

       At the time of the ALJ hearing on August 22, 2013, Lewis was 38 years old. She

testified that she has a B.S. in criminal justice and an employment history that included

residential counselor at Maryland Sherriff’s Youth Ranch, deli worker, and store clerk.

She reported that she stopped working as a residential counselor on March 9, 2009, when

she was slated to be switched to an afternoon shift that would have exacerbated her

diabetes. She claims she has been unable to work since then because of her combined

medical impairments.

       Lewis reports a myriad of severe medical impairments, which include insulin-

dependent diabetes, with no neuropathy or end-organ failure, as well as lupus for which

she takes prednisone as she experiences symptom flares, though it has been in remission

since August 2012. She has a bulge on one of her lumbar disks, which causes her to walk

with a limp at times and to experience tingling and numbing down the back of her left leg.

In addition, Lewis has autoimmune anemia, which is generally under control. She further

experiences non-exertional pain in her left arm from thoracic outlet syndrome that causes

her left hand to have tremors and to go numb. Lewis describes the pain as “stabbing,

burning, tingling pain” and “throbbing pain” in her back, as well as pain that is “constant

in [her] arm,” and prevents her from sleeping at night. A.R. 56. She also has mental

impairments, including depression and anxiety, for which she takes medication.

       These severe medical impairments significantly limit her ability to do basic work

activities. Lewis stated she can lift approximately five pounds with her left hand and fifteen

                                              7
to twenty pounds with her right, but can sit for no more than thirty minutes before

experiencing pain in her shoulder and the back of her neck. She has a driver’s license and

her own car, which she “can drive short distances, about five to 10 miles” at least five times

per week, but she can only go grocery shopping with assistance. A.R. 52.

         In addition to Lewis’ testimony, the ALJ called a vocational expert (“VE”) to testify

at the administrative hearing. In questioning the VE, the ALJ described a hypothetical

individual possessing the same limitations as Lewis.          The VE testified that such a

hypothetical person could not perform any of Lewis’ past relevant work. However, the VE

testified that there were jobs in the national economy that such a person could perform and

specifically identified jobs of call-out operator, surveillance monitor, and charge account

clerk.

         When questioned by Lewis’ attorney, the VE testified that if the hypothetical person

needed to walk away from her work station and be off task for more than ten percent of the

time then she would not be able to maintain employment. The ALJ then inquired as to

whether a hypothetical person could maintain employment if they had Lewis’ ailments and

must rest ten minutes every two hours. The VE stated that under those circumstances the

hypothetical individual would not be able to maintain employment.

                                              C.

         In addition to the testimonial evidence, the administrative record contains medical

records from several of Lewis’ treating physicians, including Dr. Shahid Mahmood, who

has treated Lewis since 2009. Dr. Mahmood’s medical opinion noted that Lewis could sit

for up to two hours and stand/walk for three hours in a normal competitive work

                                               8
environment. He further opined that she can rarely lift ten pounds, that her condition

impairs her ability to keep her neck in a constant position, that she cannot push/pull, can

tolerate only low stress work, and would need to be absent from work three times per

month. Dr. Mahmood further stated that the diagnosis and prognosis of Lewis’ pain is

unknown, that she reports her pain as ten out of ten, and that she is not a malingerer. Dr.

Mahmood also noted that she was taking medications that included Lidoderm Patches,

Fentanyl Patches, and Oxycodone. 2

       Evidence from Lewis’ treating rheumatologist, Dr. Ashok Jacob, is also in the

administrative record. Dr. Jacob noted Lewis has bilateral arthritis in her hands, wrists,

and shoulders; pericarditis; pleuritic, hemolytic anemia/leukopenia; and systemic lupus.

He noted she can sit for two hours and stand/walk for up to one hour in a competitive work

environment, and she can occasionally lift or carry up to five pounds, but she experiences

constant pain that interferes with her attention and concentration. He further stated that

she is incapable of performing even low stress jobs, as “stress increases frequency of

flares.” A.R. 924. Dr. Jacob noted Lewis would need to be absent from work more than

three times per month, but is not a malingerer, and she “will experience severe pain,

swelling, stiffness and fatigue throughout her body making daily functions very difficult

for the rest of her lifetime.” A.R. 925.



       2
         Lewis also underwent numerous tests including X-Rays, MRIs, EMGs in an
attempt to identify the cause of her pain. Although these diagnostic procedures did not
conclusively establish the cause of her upper extremity pain, none of those tests proved to
be normal.

                                            9
      Lewis underwent additional examinations with State agency medical and

psychological consultants, who concluded that she was limited to light work activity with

postural, manipulative, environmental, and mental restrictions.

                                            D.

      The ALJ’s decision was issued in August 2013 and determined that Lewis was not

disabled during the relevant period. The ALJ found that Lewis met her burden at step one

to show she had not been working since the onset of the disability. At step two, he found

that Lewis had the following severe, medically determinable impairments: obesity,

degenerative disc disease, degenerative joint disease/thoracic outlet syndrome, diabetes

mellitus, lupus, and depression with complaints of anxiety.

      At step three, the ALJ determined that none of Lewis’ impairments, alone or in

combination, met or medically equaled any of the listed impairments. The ALJ then

assessed Lewis’ RFC and determined she could perform “light work,” except that—

      [T]he claimant can lift 10 pounds frequently and 20 occasionally with her
      dominant right upper extremity, but she can lift five pounds frequently and
      10 occasionally with her non-dominant left upper extremity. The claimant
      can push and pull with her bilateral upper extremities five pounds frequently
      and 10 occasionally. The claimant is limited to jobs with no overhead work
      with her left arm, and her reaching ability with left arm, both laterally and in
      front, is limited to occasionally. Furthermore, she is limited to no more than
      occasional fine and gross dexterity with the left arm and hand. Ms. Lewis is
      limited to work in an inside environment without excessive heat, cold, or
      humidity. She requires jobs that allow her to change positions once per hour.
      Finally, Ms. Lewis is limited to simple routine tasks, with positions that allow
      her to be off task about 5% of the time, rest for 10 minutes every two hours,
      and miss eight days of work per year.




                                            10
A.R. 23. This assessment conflicted with Lewis’ testimony regarding her symptoms and

resulting functional limitations.    While the ALJ found Lewis’ claimed symptoms

reasonably could be expected to be caused by her impairments, the ALJ nevertheless

determined that Lewis’ “statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely credible” because “[the] objective findings of

the claimant’s treating and examining sources do not support the severity of assessed

restrictions that Ms. Lewis has alleged.” A.R. 25, 28.

       The ALJ’s analysis regarding Lewis’ chronic pain in her upper left extremity bears

particular relevance to the issues on appeal. As to that impairment, the ALJ stated:

       [T]he medical evidence documents the claimant’s long history of shoulder
       and upper extremity pain. Ms. Lewis has undergone several surgical
       procedures in the course of her treatment regimen including a carpal tunnel
       release, left de Quervain tenosynovitis release, and decompression of the left
       ulnar nerve at the cubital tunnel. In late 2011, the claimant underwent several
       procedures to treat thoracic outlet syndrome, including a left first rib
       resection. In early 2012, she was diagnosed with lupus and prescribed anti-
       inflammatory medications to control the acute symptoms. However, the
       record reflects that the claimant recovered from her procedures without
       incident or acute complication. The claimant testified that her lupus has been
       in remission since August of 2012. Follow-up physical examinations noted
       ongoing complaints of pain; however, there was 5/5 muscle strength in all
       major muscle groups, normal sensation and reflexes, and no evidence of
       acute range of motion irregularities.

                                          ***
       The State agency consultants concluded that the claimant is limited to light
       work activity with postural, manipulative, environmental, and mental
       restrictions. The undersigned gives these opinions limited weight, because
       the longitudinal record supports additional exertional and non-exertional
       restrictions.

                                       ***
       [The ALJ then summarized the findings of Dr. Mahmood and Dr. Jacob
       described above.] The undersigned gives these opinions partial weight,

                                             11
       because the severity of assessed exertional and non-exertional limitations is
       not entirely consistent with the longitudinal conservative treatment record,
       the documented clinical and examination findings, and Ms. Lewis’ stated
       ongoing capabilities.


A.R. 28–29.     With regard to the functional limits resulting from Lewis’ obesity,

degenerative disc disease, diabetes mellitus, lupus, and depression/anxiety, the ALJ found

that they were consistent with her RFC.

       At step four, taking into account Lewis’ RFC, the ALJ determined she was unable

to perform her past work. However, relying on the testimony of the VE, the ALJ found

that jobs did exist in the national economy for a person with Lewis’ age, education, work

experience, and RFC. Accordingly, the ALJ concluded that Lewis was not disabled and

denied her application for benefits.



                                            II.

       Section 405(g) of Title 42 of the United States Code provides judicial review of the

Social Security Commissioner’s denial of social security benefits. When examining a

disability determination, a reviewing court is required to uphold the determination when

an ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence. 42 U.S.C. § 405(g); Bird v. Comm'r of Soc. Sec. Admin., 699 F.3d

337, 340 (4th Cir. 2012).

       On appeal, Lewis contends the ALJ failed to satisfactorily explain his decision not

to credit her subjective complaints of chronic, non-exertional pain in her upper left

extremity. Disputes over the role of subjective evidence in proving pain are nothing new.

                                            12
“This circuit has battled the [Commissioner] for many years over how to evaluate a

disability claimant's subjective complaints of pain.” Mickles v. Shalala, 29 F.3d 918, 919

(4th Cir. 1994) (Hall, J., concurring). Under the regulations implementing the Social

Security Act, an ALJ follows a two-step analysis when considering a claimant’s subjective

statements about impairments and symptoms. 20 C.F.R. §§ 404.1529(b)–(c), 416.929(b)–

(c). First, the ALJ looks for objective medical evidence showing a condition that could

reasonably produce the alleged symptoms. Id. §§ 404.1529(b), 416.929(b). Second, the

ALJ must evaluate the intensity, persistence, and limiting effects of the claimant’s

symptoms to determine the extent to which they limit the claimant’s ability to perform

basic work activities. Id. §§ 404.1529(c), 416.929(c). The second determination requires

the ALJ to assess the credibility of the claimant’s statements about symptoms and their

functional effects. Id. §§ 404.1529(c)(4), 416.929(c)(4).

      The parties agree that the ALJ properly found that Lewis met the requirements of

the first step in the analysis, i.e. that Lewis’ medically determinable impairments “could

reasonably be expected to produce the pain or other symptoms alleged.”                 Id.

§§ 404.1529(b), 416.929(b). They diverge, however, as to the second step of the analysis.

Lewis contends the ALJ erred at the second step when it concluded her “statements

concerning the intensity, persistence, and limiting effects of these symptoms [we]re not

entirely credible.” A.R. 25. Lewis urges us to find the ALJ’s conclusion on the second

prong of the analysis was error because it misapprehended the objective medical evidence,

failed to give appropriate weight to the medical opinions of her treating physicians,

improperly concluded that her course of treatment was “conservative,” and improperly

                                            13
assessed her ability to perform limited household chores as evidence of non-impairment.

We address these arguments in turn.

                                            A.

       First, Lewis contends the ALJ improperly discounted her subjective evidence of

pain based solely on the lack of objective evidence of pain intensity. According to the

regulations, the ALJ “will not reject your statements about the intensity and persistence of

your pain or other symptoms or about the effect your symptoms have on your ability to

work solely because the available objective medical evidence does not substantiate your

statements.”   20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2).        Thus, Lewis’ subjective

evidence of pain intensity cannot be discounted solely based on objective medical findings.

See id. §§ 404.1529(c)(2), 416.929(c)(2).

       Moreover, the ALJ failed to explain in his decision what statements by Lewis

undercut her subjective evidence of pain intensity as limiting her functional capacity. See

Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (“A necessary predicate to engaging

in substantial evidence review is a record of the basis for the ALJ’s ruling,” including “a

discussion of which evidence the ALJ found credible and why, and specific application of

the pertinent legal requirements to the record evidence.”); see also SSR 96-8p, 1996 WL

374184, at *7 (explaining that the residual functional capacity “assessment must include a

narrative discussion describing how the evidence supports each conclusion, citing specific

medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities,

observations).”). Accordingly, we find the ALJ’s determination that objective medical



                                            14
evidence was required to support Lewis’ evidence of pain intensity improperly increased

her burden of proof. See 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2).

                                             B.

        We turn next to Lewis’ argument that the ALJ improperly discredited the opinions

of her treating physicians, which Lewis maintains corroborate her subjective complaints of

pain.

        Pursuant to the regulations:

        Because symptoms, such as pain, are subjective and difficult to quantify, any
        symptom-related functional limitations and restrictions that your medical
        sources or nonmedical sources report, which can reasonably be accepted as
        consistent with the objective medical evidence and other evidence, will be
        taken into account as explained in [20 C.F.R. § 404.1529(c)(4) and §
        416.929(c)(4)] in reaching a conclusion as to whether you are disabled.

Id. §§ 404.1529(c)(3), 916.929(c)(3).        And treating physicians are given “more

weight . . . since these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of your medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone[.]” Id. §§ 404.1527(c)(2), 416.927(c)(2). “When the treating

source has seen you a number of times and long enough to have obtained a longitudinal

picture of your impairment, we will give the medical source’s medical opinion more weight

than we would give it if it were from a nontreating source.” Id. §§ 404.1527(c)(2)(i),

416.927(c)(2)(i). Accordingly, the ALJ is required to give “controlling weight” to opinions

proffered by a claimant’s treating physicians so long as the opinion is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent


                                             15
with the other substantial evidence in [the claimant’s] case record[.]”                   Id.

§§ 404.1527(c)(2), 416.927(c)(2).

       Lewis provided medical records containing opinions from two of her treating

physicians, including her treating rheumatologist, Dr. Jacob. He opined that Lewis’ pain

constantly interfered with attention and concentration, she was precluded from lifting more

than five pounds of weight and was incapable of even low stress jobs. Indeed, Dr. Jacob

noted in Lewis’ medical chart that she “will experience severe pain, swelling, stiffness, and

fatigue throughout her entire body making daily functions very difficult for the rest of her

lifetime.” A.R. 925. The ALJ gave short shrift to Dr. Jacob’s opinion, but also discounted

the opinion of Lewis’ primary treating physician, Dr. Mahmood, who treated Lewis for

four years essentially on a bi-weekly basis. Dr. Mahmood opined that Lewis cannot sit for

more than two hours, stand/walk for more than three hours, and has significant limitations

in tasks such as handling, reaching, fingering, lifting, and keeping her neck in a constant

position. He marked her pain as seven of ten on a ten point scale.

       The ALJ failed to adequately explain why he failed to give the opinions of Lewis’

treating physicians “controlling weight” under 20 C.F.R. § 404.1527(c)(2) and

§ 416.927(c)(2).   In contrast to Lewis’ well-documented medical history, the ALJ’s

rejection of Lewis’ treating physician sources is perfunctory. The ALJ points to nothing

in the record indicating that any non-treating sources disputed that the medical opinions of

Drs. Jacob and Mahmood were not “well-supported by medically acceptable clinical and

laboratory diagnostic techniques.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Indeed,

the ALJ’s analysis spans only four lines and overlooks critical aspects of Lewis’ medical

                                             16
treatment history. For instance, the ALJ fails to note that neither of Lewis’ treating

physicians suspected her of exaggerating her symptoms and that she endured various

adjustments to her medications as they lost effectiveness over time (without any evidence

of drug-seeking behavior). The ALJ’s cursory analysis overlooks Dr. Jacob’s and Dr.

Mahmood’s consistent medical conclusions about Lewis’ limited abilities to stand, sit, lift,

grip, or perform other manual tasks. Accordingly, the ALJ’s analysis has impermissible

gaps when describing the opinions of Lewis’ treating physician and her overarching

medical history.

       Furthermore, the opinions of outside physicians hired to evaluate Lewis’ medical

records bolster the opinions of the treating physicians, yet the ALJ ignored their

conclusions. Those non-treating sources concluded that Lewis’ “statements about the

intensity, persistence, and functionally limiting effects of [the] symptoms” were

“substantiated by the objective medical evidence alone.” A.R. 74. Indeed, all of the

medical professionals who examined Lewis provided opinions consistent with her treating

physicians that Lewis suffers from “significant, persistent, and very debilitating pain in her

neck and upper extremity.” E.g., A.R. 604.

       To the extent the ALJ suggests Lewis is malingering, that conclusion is directly

contradicted by the record. Both of Lewis’ treating physicians (Dr. Mahmood and Dr.

Jacobs) opined that there was no suggestion of malingering or exaggeration of pain.

Further, the Commissioner’s own medical expert specifically noted that Lewis’

“[c]redibility is full.” A.R. 90. And Lewis’ subjective reports of pain are consistent

throughout the record—she reports on numerous medical reports severe pain at a ten out

                                             17
of ten level that is disabling. In short, the ALJ inappropriately substituted a subjective

decision for that of the overwhelming medical evidence in this case by opining that Lewis

over-reported her pain. The ALJ offered no record evidence supporting that conclusion.

Our examination of the record makes clear that the ALJ’s conclusions do not fully account

for the characteristics of Lewis’ ailments and symptoms regarding pain. 3

       In sum, the ALJ erred by failing to appreciate the consistent prognosis of Lewis’

treating physicians in contravention of the mandate that “controlling weight” be accorded

to such opinions. See 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). The ALJ’s failure to

“build an accurate and logical bridge from the evidence to his conclusion” constitutes

reversible error. Monroe, 826 F.3d at 189; accord id. at 191 (rejecting cursory analysis of

the ALJ as to whether there existed objective evidence of medical impairment that

precluded “meaningful substantial-evidence review”).

                                             C.

       Turning to Lewis’ third argument, she maintains the ALJ mischaracterized her

treatment record as “conservative.” We agree the ALJ’s determination in this regard is

difficult to reconcile with the record. Lewis has a documented and exhaustive medical

history, which includes degenerative changes in her spine, a sclerotic lesion centered in the



3
  The ALJ points to Lewis’ ability to perform incremental activities interrupted by periods
of rest, such as “driv[ing] short distances of up to 30 miles, shop for groceries with the
assistance of her mother or roommate, handle her finances, and watch television.” A.R.
24–25. The ALJ’s conclusion that Lewis’ activities demonstrate she is capable of work is
unsupported by the record. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)
(“[D]isability claimants should not be penalized for attempting to lead normal lives in the
face of their limitations.”).
                                             18
left humeral metadiaphysis, lupus with corresponding symptoms, spinal stenosis, and

injury to her brachial plexus and corresponding nerve damage. Dr. Jacob’s assessment of

Lewis’ functional impairment, along with Lewis’ subjective complaints of pain, are

consistent with Lewis’ numerous ailments.

       Lewis’ multiple medical conditions require her to take powerful analgesics,

including Fentanyl and Oxycodone. Furthermore, Lewis endured multiple surgeries, one

of which required removal of her first left rib to alleviate pain. Before those surgeries,

Lewis underwent a lumbar epidural injection, two supraspinatus nerve blocks, and a

radiofrequency ablation of her supraspinatus nerve. In light of the extensive treatment

Lewis received for her various conditions, the ALJ’s designation of Lewis’ course of

treatment as “conservative” amounts to improperly “playing doctor” in contravention of

the requirements of applicable regulations. 20 C.F.R. §§ 404.1529, 416.929; Hill v. Colvin,

807 F.3d 862, 868 (7th Cir. 2015) (“The ALJ’s conclusion is not supported by any medical

evidence in the record; it amounts to the ALJ improperly ‘playing doctor.”).

                                            D.

       As for the Commissioner’s arguments, she hones in on two “objective” findings that

purportedly support the ALJ’s conclusion. First, she focuses on the MRI and EMG studies

that, although not “normal,” did not show substantial abnormalities.           Second, the

Commissioner cites to several examinations which “demonstrated normal muscle tone,

normal gait with no deviation or assistive devices; and 5/5 muscle strength testing in all

major muscle groups of upper and lower extremities[.]” Resp. Br. 35. These medical



                                            19
records “reflect[] the breadth of evidence considered and discussed by the ALJ,” according

to the Commissioner. Resp. Br. 35. We are not persuaded.

       “An ALJ has the obligation to consider all relevant medical evidence and cannot

simply cherrypick facts that support a finding of nondisability while ignoring evidence that

points to a disability finding.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010). In the

same medical records containing the “normal” findings relied upon by the ALJ, the

physician also noted that Lewis presented with “stabbing, burning throbbing and tingling,

constant pain that increases with elevating the hand above the shoulder and decreases by

rest. . . . [n]eck pain is really bothering her today,” A.R. 936; that a left shoulder MRI

“showed scelerotic [sic] lesion,” A.R. 939; and that Lewis indicated “left shoulder pain

with marked discomfort on [range of motion] . . . with pain on shoulder abduction and

extension of arm,” A.R. 939. And Lewis was given a steroid injection into her shoulder

at the conclusion of the appointment.

       Furthermore, the ALJ did not indicate how the results he cited were relevant to the

functional limitations Lewis suffered as a result of her chronic, non-exertional pain in her

left shoulder. See Monroe, 826 F.3d at 190 (“In citing ‘normal’ results from pulmonary

and respiratory tests and an EEG, the ALJ did not explain why he believed these results

had any relevance to the question of what symptoms Monroe suffered from narcolepsy.”).

The ALJ does not explain, for instance, how Lewis’ normal gait bears any nexus to her

complaint of chronic shoulder pain.

       Lastly, the Commissioner relies on our decision in Gross v. Heckler, 785 F.2d 1163

(4th Cir. 1986), in which we stated “subjective evidence of pain cannot take precedence

                                            20
over objective medical evidence or the lack thereof.” Id. at 1166. In that case, however,

the claimant complained of chest pain without any medically acceptable evidence

demonstrating an “anatomical, physiological, or psychological abnormalit[y]” that could

cause such pain. Id. Lewis’ circumstances are quite different from those of the claimant

in Gross. In contrast to the claimant in Gross, the ALJ here did find that Lewis’ pain does

“result from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” Id.

Lewis does not argue her subjective claims of the existence of pain take precedence over

objective medical evidence, but rather that she not be required to meet an additional burden

of proffering objective evidence of the intensity of her pain. See Hines v. Barnhart, 453

F.3d 559, 565 (4th Cir. 2006) (“Having met his threshold obligation of showing by

objective medical evidence a condition reasonably likely to cause the pain claimed, [the

claimant] was entitled to rely exclusively on subjective evidence to prove the second part

of the test, i.e., that his pain is so continuous and/or so severe that it prevents him from

working a full eight hour day.” (footnote omitted)).

                                            ***

       In conclusion, we do not reflexively rubber-stamp an ALJ’s findings. See id. at 566

(“The deference accorded an ALJ’s findings of fact does not mean that we credit even those

findings contradicted by undisputed evidence.”). The ALJ’s decision applied an improper

legal standard to discredit Lewis’ evidence of pain intensity and the opinions of her treating

physicians. Further, the ALJ failed to adequately explain the reasons for denying Lewis

benefits given her extensive medical history, thus precluding our ability to undertake the

                                             21
“meaningful review” with which we are tasked on appeal. Radford, 734 F.3d at 296. Given

the complexity of the record, we decline to apply these principles in the first instance and

remand accordingly. See id.



                                            III.

       For the reasons set forth, the judgment is vacated and this case is remanded with

instructions that the district court remand the case for further proceedings before the

agency.

                                                        VACATED AND REMANDED
                                                        WITH INSTRUCTIONS




                                            22